Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
1.	Claims 1-7 and 12 are currently under examination, wherein claims 1, 4 and 12 have been amended in applicant’s amendment filed on December 30, 2021. The non-elected Species B in Invention I, Claims 8-11, 13 and 14, and Invention II, Claim 16, have been withdrawn and claim 15 has been cancelled by the applicant in the same amendment.
Status of Previous Rejections
2.	The previous rejections of claim 15 under 35 U.S.C. 101 and 112, second paragraph, as stated in the Office action dated September 30, 2021 have been withdrawn in light of applicant’s amendment filed on December 30, 2021. The previous rejections of 1 and 3-7 under 35 U.S.C. 102(a)(1) and the previous rejections of claims 2 and 12 under 35 U.S.C. 103 as stated in the Office action dated September 30, 2021 are maintained as follows. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dutta (US Pub. 2005/0206097 A1).
With respect to claims 1 and 3-7, Dutta (‘097 A1) discloses a composite seal comprising an annual or ring segment-shaped outer jacket having a generally U-shaped cross-section, two lateral walls and a casing wall connecting the two lateral walls; and a honeycomb or grid-shaped inner spring disposed within the jacket, including a plurality of parallel flexible fingers and connecting the two lateral walls at two ends of the fingers integrally wherein the inner spring is rotationally symmetrical in relation to a rotational axis of the composite seal; a rigidity varies in an axial direction; and at least one lateral wall is formed to be flat (abstract, Figs, 5, 6 and 9, paragraphs [0007] and [0032]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta (‘097 A1).
	The teachings of Dutta (‘097 A1) regarding claims 1 and 3-7 have been disclosed above.
	The feature as claimed in claim 2 is a process limitation in a product claim. Even though claim 2 is limited by and defined by the process, determination of patentability is based on the product itself. Dutta (‘097 A1) discloses a composite seal, which .
5.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dutta (‘097 A1) in view of Feldmann et al. (US Pub. 2015/0003970 A1).
	The teachings of Dutta (‘097 A1) regarding claims 1 and 3-7 have been discussed above.
	With respect to claim 12, Dutta (‘097 A1) does not specify the claimed feature. Feldmann et al. (‘970 A1) discloses providing at least one passage opening through a thin-walled annual structure in a sealing arrangement for a pressure equalization (abstract, paragraphs [0011] and [0012]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one passage opening in at least one of the two lateral walls of Dutta (‘097 A1) in order to equalize pressure as disclosed by Feldmann et al. (‘970 A1).
Response to Arguments
6.	The applicant’s arguments filed on December 30, 2021 have been fully considered but they are not persuasive.	
The applicant argues that the ends of the fingers 16 never touch the outer jacket 12 of Dutta (‘097 A1). In response, the examiner notes that applicant’s argument cannot be relied upon as evidence. See MPEP 2145 [R-6]. The examiner notes that all the fingers clearly extend into the outer wall portion of the spring member 14 at the two ends. Dutta (‘097 A1) discloses that the spring member 14 is a one-piece component having a spring rate that is greater than the spring rate of the jacket such that expansion of the spring member into contact with the jacket causes corresponding expansion of 
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


1/27/2022